Title: James Madison Ship passport, 27 November 1816
From: Madison, James
To: 



By the President of the United States of America
November 27, 1816

Suffer the Ship Asia of New York  John Walter master or commander of the burthen of three hundred and twenty one 13/95 tons or thereabouts mounted with no guns navigated with thirteen men.
To Pass with her Company, Passengers, Goods, and Merchandize without any hinderance seisure or molestation  The said ship appearing by good testimony, to belong to one or more of the citizens of the United States of America and to him or them only
Given under my Hand and the Seal of the United States of America the twenty seventh day of November in the year of ourr Lord one thousand eight hundred and sixeteen.

James MadisonBy the President

Jas. Monroe Secretary of State
State of LouisianaDistrict of Mississippi
Countersigned by J.L.A. Duplipis

